      Case: 1:20-cv-01288-DCN Doc #: 18 Filed: 07/29/20 1 of 3. PageID #: 145




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 KENTA SETTLES,                                   )
                                                  )
                  Plaintiff,                      )
                                                  )    CASE NO. 1:20-cv-01288
 v.                                               )
                                                  )    JUDGE DONALD C. NUGENT
 MICHAEL MALAK, et al.,                           )
                                                  )
                  Defendants.                     )

   MOTION OF DEFENDANTS PATROLMAN MICHAEL MALAK, PATROLMAN
     ROBERT PITTS, PATROLMAN BRIAN REGOVICH, PATROLMAN ROB
  JARZEMBAK, SERGEANT WILLIAM GALL, LIEUTENANT TODD VARGO, AND
   THE CITY OF GARFIELD HEIGHTS TO CONSOLIDATE CIVIL ACTION NOS.
                 1:20-CV-01288-DCN AND 1:20-CV-01631-SO

          Defendants, Patrolman Michael Malak, Patrolman Robert Pitts, Patrolman Brian Regovich,

Patrolman Rob Jarzembak, Sergeant William Gall, Lieutenant Todd Vargo, and the City of

Garfield Heights, respectfully move this Honorable Court for an order pursuant to Fed. R. Civ. P.

42(a) and Northern District of Ohio Local Rule 3.1 consolidating the recently-filed case of Settles

v. City of Garfield Heights, et al., N.D. Ohio No. 1:20-cv-01631-SO with the above-captioned civil

action.

          For the sake of judicial economy, Defendants have attached their contemporaneously filed

Motion to Consolidate in case no. 1:20-cv-01631-SO as Exhibit A to the instant Motion and

incorporate it by reference herein. Defendants have also included as Exhibit B to this Motion a

copy of Plaintiff’s Complaint in case no. 1:20-cv-01631-SO. Finally, Defendants have attached

their Motion to Dismiss Plaintiff’s Complaint in case no. 1:20-cv-01631-SO as Exhibit C.
     Case: 1:20-cv-01288-DCN Doc #: 18 Filed: 07/29/20 2 of 3. PageID #: 146




Dated: July 29, 2020                 Respectfully submitted,

                                     /s/ Daniel J. Rudary
                                     Daniel J. Rudary (0090482)
                                     Justin M. Lovdahl (0096958)
                                     BRENNAN, MANNA & DIAMOND, LLC
                                     75 E. Market Street
                                     Akron, OH 44308
                                     Phone:          (330) 253-5060
                                     Fax:            (330) 253-1977
                                     E-mail:         djrudary@bmdllc.com
                                                     jmlovdahl@bmdllc.com

                                     Robert A. Hager (0040196)
                                     BRENNAN, MANNA & DIAMOND, LLC
                                     200 Public Square, Ste. 3270
                                     Cleveland, OH 44114
                                     Telephone:    (216) 658-2155
                                     Facsimile:    (216) 658-2156
                                     Email:        rahager@bmdllc.com

                                     Timothy J. Riley (0042007)
                                     Office of the Law Director
                                     City of Garfield Heights
                                     5407 Turney Road
                                     Garfield Heights, OH 44125
                                     Telephone:     (216) 475-0824
                                     Facsimile:     (216) 475-1124
                                     Email:         triley@garfieldhts.org

                                     Counsel for Defendants Michael Malak, Robert
                                     Pitts, Brian Regovich, Rob Jarzembak, William
                                     Gall, Todd Vargo, and the City of Garfield Heights




                                        2
       Case: 1:20-cv-01288-DCN Doc #: 18 Filed: 07/29/20 3 of 3. PageID #: 147




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of July, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Daniel J. Rudary
                                               Counsel for Defendants Michael Malak, Robert
                                               Pitts, Brian Regovich, Rob Jarzembak, William
                                               Gall, Todd Vargo, and the City of Garfield Heights

4810-9529-3125, v. 1




                                                   3
